 

FILED

UNITED STATES DISTRICT COURT | November 14, 2019
EASTERN DISTRICT OF CALIFORNIA | os cex uspsirrict court

EASTERN DISTRICT OF
CALIFORNIA

 

 

 

UNITED STATES OF AMERICA, Case No. 2:19-mj-00197-KJN

Plaintiff,

ORDER FOR RELEASE OF

V.
PERSON IN CUSTODY

GEONGKA MOUA

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release_ GEONGKA MOQUA

Case No. 2:19-mj-00197-KJN Charges 21 USC § 846, 841(a)(1) from custody for

the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

25,000 co-signed by

X Unsecured Appearance Bond$ kane
Karne Yaj

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other): Pretrial Supervision conditions as stated on

the record in open court.

 

Issued at Sacramento, California on November 14, 2019 at 2:00 PM

» GLeslAL___

Magistrate juggé Kendall J Newman

 

 
